             Case 3:19-cv-01713-JCH Document 1 Filed 10/31/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

TRAVELERS PROPERTY CASUALTY                            :       Civil Action No. 3:19-cv-1713
COMPANY OF AMERICA                                     :
                                                       :
                                                       :
                       Plaintiff,                      :
v.                                                     :
                                                       :
BINDELA CONSTRUCTION LLC                               :
                                                       :       JURY TRIAL DEMANDED
       And                                             :
                                                       :
S.T. MECHANICAL CORP.                                  :
                                                       :
                       Defendants                      :       OCTOBER 31, 2019

                                           COMPLAINT

                                         INTRODUCTION

       1.       This action arises from the negligence of the defendants in their connection with

the 2016 installation of a water expansion tank within Unit 411 of an apartment complex located

at 55 and 77 North Water Street in South Norwalk, CT (hereafter “subject property”).

       2.       On May 26, 2018 the expansion tank within Unit 411 separated from an elbow

fitting of a water supply pipe, causing an uncontrolled discharge of water within Unit 411 and into

various other portions of the subject property. Significant damage to the subject property was

sustained.

       3.       The cause of the expansion tank separation was due to the improper installation of

the tank by the defendants. The installation resulted in the development of corrosion at the elbow

fitting due to the joining of dissimilar metals in the presence of an electrolyte.
              Case 3:19-cv-01713-JCH Document 1 Filed 10/31/19 Page 2 of 7




                                               PARTIES

         4.      The Plaintiff Travelers Property Casualty Company of America (hereinafter

“Travelers) is an insurance company incorporated under the laws of the State of Connecticut with

its business address at One Tower Square, Hartford, Connecticut.

         5.      The Travelers insured, Multi-Family Risk Management Group (hereinafter

“MRMG”) is a Texas business entity with a business address at 107 W Lufkin, Avenue, Lufkin,

Texas.

         6.      Defendant Bindela Construction, LLC (hereinafter “Bindela”), is a New York

limited liability company with a business address of 80 Longview Drive, Scarsdale, New York,

10583.

         7.      Defendant S.T. Mechanical Corporation, (hereinafter “S.T. Mechanical”), is a New

York corporation with a business address of 4017 8th Avenue, Floor 4, Brooklyn, New York,

11232.

                                    JURISDICTION AND VENUE

         8.      This Court has jurisdiction over the parties and the case in controversy pursuant to

28 U.S.C. §1332. Travelers is a Connecticut corporation with its principal place of business being

Connecticut; Bindela is a New York limited liability company, that upon information and belief

of the plaintiff, does not have any members whom are citizens of Connecticut; and S.T. Mechanical

is a New York corporation. The amount in controversy exceeds $75,000.00, exclusive of costs

and interest.
            Case 3:19-cv-01713-JCH Document 1 Filed 10/31/19 Page 3 of 7



       9.      Venue is proper in this Court under 28 U.S.C. §1391(b) because a substantial part

of the events or omissions giving rise to plaintiff’s claims occurred in Connecticut and the subject

property is located in Connecticut.


                                              FACTS

       10.     At all times relevant hereto, Travelers issued a policy of insurance, policy number

BM21-9908A835, to MRMG for the subject property.

       11.     In 2016, Defendant Bindela was hired to install replacement water heater expansion

tanks at the subject building.

       12.     Upon information and belief, Defendant Bindela subcontracted all or part of the

installation of the expansion tanks at the subject property to Defendant S.T. Mechanical.

       13.     Based upon information and belief, the water heater expansion tank was installed

in Unit 411 of the subject property by Bindela and S.T. Mechanical. in 2016.

       14.     On May 26, 2018, the expansion tank connection in Unit 411 of the subject property

failed, causing significant water damage at the subject property.

       15.     The subject expansion tank connection failed due to improper installation of the

expansion tank, specifically dissimilar metals were placed in contact with one another which

caused corrosion.

       16.     At all times material hereto, Defendants, Bindela and S.T. Mechanical acted by

and through their agents, employees, and workmen.

       17.     The negligence of Defendants Bindela and S.T. Mechanical caused significant

damage at the subject property.
          Case 3:19-cv-01713-JCH Document 1 Filed 10/31/19 Page 4 of 7



       18.     As a result, the property sustained damages in an amount in excess of

$1,000,000.00.

       19.     As a result of the aforesaid damage, MRMG presented a claim Travelers, pursuant

to the terms and conditions of the aforesaid policy of insurance.

       20.     To the extent of any payments made by Travelers to MRMG, and pursuant to the

policy of insurance and by operation of law, Travelers is subrogated to the rights of MRMG.

             Count One: Negligence as to Defendant Bindela Construction, LLC

       21.     The Plaintiff incorporates each of the above paragraphs as though set forth herein.

       22.     The subject property sustained damage when water escaped from the failed water

heater tank expansion connection.

       23.       The property damage at issue was caused by the defendant, Bindela’s negligence,

which consisted of the following:

               a.      failing to adequately and properly install the water heater expansion tank
                       in Unit 411 of the subject property;

               b.      failing to properly train its employees;

               c.      failing to hire competent employees;

               d.      failing to adequately protect the subject property;

               e.      failing to exercise due care;

               f.      failing to properly ascertain that defendant S.T. Mechanical was a
                       competent and qualified contractor;

               g.      failing to properly supervise its sub-contractors and agents to ensure good
                       workmanship;

               h.      allowing a dangerous condition to exist on the property;

               i.      exposing the subject property to water damage;
           Case 3:19-cv-01713-JCH Document 1 Filed 10/31/19 Page 5 of 7




                j.     failing to ensure that its subcontractors, agents, servants and/or employees
                       took the necessary precautions to prevent damage to the subject property;
                       and,

                k.     failing to follow applicable codes, guidelines and standards in its selection
                       and installation of the components;

       24.      The damages complained of above were in no way caused or contributed to by any

act or failure to act by the Plaintiff or its insured, MRMG.

       25.      As a direct and proximate result of the negligence of Bindela as stated herein, the

Plaintiff has made payments to or on behalf of MRMG in the amount of $100,000.00.

       WHEREFORE, the Plaintiff requests judgment against Defendant Bindela for an amount

of $100,000.00 and any other costs or fees allowable by law.

                Count Two: Negligence as to Defendant S.T. Mechanical Corporation

       26.      The Plaintiff Travelers incorporates each of the above paragraphs as though set

forth herein.

       27.      The subject property sustained damage when water escaped from the failed water

heater tank expansion connection.

       28.      The property damage at issue was caused by the defendant S.T. Mechanical’s

negligence, which consisted of the following:

                a.     failing to adequately and properly install the water heater expansion tank

                       in Unit 411 of the subject property;

                b.     failing to properly train its employees;

                c.     failing to hire competent employees;

                d.     failing to adequately protect the subject property;
          Case 3:19-cv-01713-JCH Document 1 Filed 10/31/19 Page 6 of 7



               e.      failing to possess the requisite skill and experience to perform the work
                       without damaging the subject property;

               f.      failing to exercise due care;

               g.      allowing a dangerous condition to exist on the property;

               h.      exposing the subject property to water damage;

               i.      failing to ensure that its subcontractors, agents, servants and/or employees
                       took the necessary precautions to prevent damage to the subject property;
                       and

               j.      failing to follow applicable codes, guidelines and standards in its selection
                       and installation of the components;

       29.     The damages complained of above were in no way caused or contributed to by any

action or failure to act by the Plaintiff or its insured, MRMG.

       30.     As a direct and proximate result of the negligence of S.T. Mechanical as stated

herein, the Plaintiff has made payments to or on behalf of MRMG in the amount of $100,000.00.

       WHEREFORE, the Plaintiff requests judgment against Defendant S.T. Mechanical for an

amount of $100,000.00 and any other costs or fees allowable by law.
          Case 3:19-cv-01713-JCH Document 1 Filed 10/31/19 Page 7 of 7




                                      PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff Travelers requests that this Court enter a judgment against the

Defendants awarding:

              a.       Compensatory damages;

              b.       Such other and further relief as the Court deems just and proper.

Dated at Hamden, Connecticut, on this 31st day of October, 2019

                                      TRAVELERS PROPERTY CASUALTY COMPANY OF
                                      AMERICA




                                  BY___________________________
                                    Brendan T. Cahill
                                    Federal Bar No. ct27236
                                    Law Offices of Cynthia M. Garraty
                                    P.O. Box 2903
                                    Hartford, CT 06104-2903
                                    Phone: (203) 407-6000
                                    Fax: (203) 407-6099
                                    E-mail: bcahill@travelers.com
